           Case 1:18-cr-00784-JGK Document 13 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America

                v.                                                          18 Cr. 00784 (JGK)

 Kevin Smith,
                            Defendant.



                                                 ORDER
       WHEREAS the United States Probation Department issued a Violation of Supervised

Release Report (“VOSR Report”), dated December 30, 2019, outlining one violation specification

alleging that the defendant Kevin Smith (the “Defendant”) failed to report to Probation as directed

since on or about July 16, 2019;

       WHEREAS the Court held status conferences on January 9, 2020 and February 25, 2020

regarding the VOSR Report and the Defendant’s compliance with the terms of his supervised

release;

       WHEREAS the Government, after conferring with the United States Probation Department

on or about June 9, 2020, has concluded that the defendant Kevin Smith (the “Defendant”) is in

compliance with the terms of his supervised release, which is set to expire on July 5, 2020;

       WHEREAS the Government submitted an unopposed letter motion, dated June 10, 2020,

moving to dismiss the only specification outlined in the VOSR Report;

       WHEREAS the Court, after reviewing the Government’s unopposed letter motion, dated

June 10, 2020, is satisfied that the Defendant is in compliance with the terms of his supervised

release;

       IT IS HEREBY ORDERED that the Government’s motion to dismiss the only specification

outlined in the VOSR Report is GRANTED; and it is further
             Case 1:18-cr-00784-JGK Document 13 Filed 06/10/20 Page 2 of 2



        ORDERED that any electronic monitoring equipment that was issued to the Defendant as

part of his supervised release terms be returned to the United States Probation Department; and it

is further

        ORDERED that the presently-scheduled June 23, 2020 status conference is canceled.



Dated: New York, New York
       June 10, 2020


                                                     /s/ John G. Koeltl
                                                 _____________________________________
                                                 JOHN G. KOELTL
                                                 UNITED STATES DISTRICT JUDGE




                                                2
